DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a surgical instruments comprising a lockable end effector socket that includes the combination of recited limitations in claims 1 and 20. The art alone or in combination did not teach wherein (Claim 1) a jaw drive including a translatable jaw actuation shaft operably engaged with said jaw assembly by an interlocking connector, wherein said jaw assembly is movable between said open configuration and said clamped configuration by said translatable jaw actuation shaft; (Claim 20) wherein said jaw assembly comprises a translatable member comprising a socket operably couplable with said distal end of said translatable jaw actuation shaft in a snap-fit manner when said end effector is attached to said shaft. The closest prior art of record Nobis et al. (U.S. Patent Publication No. 2008/0147113 A1) in view of Hess et al. (U.S. Patent Publication No. 2017/0165015 A1) fails to disclose the above limitations. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771